These four cases were tried together before a jury and by stipulation of the parties are presented together upon appeal. The four plaintiffs were injured on March 10, 1929, while riding as guests in an automobile operated by appellant. Upon appeal from judgments against her only two points are made by appellant. The first, based upon the subsequent adoption of section *Page 617 
141 3/4 of the California Vehicle Act (Stats. 1929, p. 1580), is no longer open since the decision of Krause v. Rarity,210 Cal. 644 [293 P. 62]. [1] The second, that respondents were guilty of contributory negligence in doing no more than protest to appellant when they realized that she was driving at an excessive speed, was properly left to the jury which decided it against appellant. (Curran v. Earle C. Anthony, Inc., 77 Cal. App. 462
[247 P. 236]; Dowd v. Atlas T.  A. Service,187 Cal. 523 [202 P. 870]; Shields v. King, 207 Cal. 275
[277 P. 1043].)
Judgments affirmed.
Nourse, P.J., and Sturtevant, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on December 18, 1930, and a petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on January 12, 1931.